DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Amendment 
1- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-2, 5-8, 10, 15, 17-18, 20-22 and 28 remain pending in the application, where claims 1, 5, 10, 15, 17-18, 20-22 and 28 have been amended. New claims 29-33 have been added.

Response to Arguments
2- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and 103, as set forth in the final office action mailed on 07/29/2020, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Kossakovski et al. (Patent N. 6,466,309).

Claim Rejections - 35 USC § 103

4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5- Claims 1-2, 6-8, 10, 15, 17-18, 21, 30, 33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over (WO 2007/025113, cited by Applicants in view of  Kossakovski et al. (Patent N. 6,466,309), hereinafter Kossakovski.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to amended claims 17, 30 and 1, Roy teaches an apparatus and its method of use (Figs. 1-5 and Abstract) comprising: 


a first device comprising a housing including one or more optical fibres (¶ 41; the jackets around of the fibers can be considered as part of a housing inside the device);
an ablator (module 10/30/40/50/70 and all its optical and electronic add-ons) for ablating a portion of a target (100) so as to cause an aerosol plume to be produced and light or other electromagnetic radiation to be emitted (¶ 37-47 for ex.), wherein said one or more optical fibres is configured to capture said emitted light or other electromagnetic radiation (¶ 41; the emitted light from the plume is transferred to a spectrometer through the fiber optic cable); 
a mass spectrometer and/or an ion mobility spectrometer (140 or 450) for analysing said aerosol plume (¶ 21-24, 43); and
an optical spectroscope or spectrometer (130 or 460) for analysing said emitted light or other electromagnetic radiation wherein said optical spectroscope or spectrometer is configured to analyse said emitted light or other electromagnetic radiation to generate optical spectroscopic data (¶ 18-38 for ex.); and
Reply to Office Action of March 30, 2020TC/A.U. 2886wherein said mass spectrometer is configured to mass analyse said aerosol and/or analyte ions in order to obtain mass spectrometric data and/or said ion mobility spectrometer is configured to ion mobility analyse said aerosol and/or analyte ions in order to obtain ion mobility data (¶ 5 for ex; the optical spectrometer and the particle analysis spectrometer to heat and/or ionize the sample to determine its chemical composition); and wherein said apparatus is configured to analyse said mass spectrometric data in order either: (i) to distinguish between healthy and diseased tissue; (ii) to distinguish between potentially cancerous and non-cancerous tissue; (iii) to distinguish between different types or grades of cancerous tissue; (iv) to distinguish between different types or classes of target material (¶ 2, 4-5, 22, 47; material analysis and qualification and quantification of the chemical data and the chemical composition of the sample  i.e. types of 
Roy does not teach expressly the apparatus comprising the first device comprising a housing including one or more aerosol tubes and the one or more optical fibers; and wherein said one or more aerosol tubes is configured to capture said aerosol plume; (claim 30) wherein said one or more aerosol tubes comprises one or more aerosol capture tubes , even though Fig. 1 teaches using a sample chamber, i.e. housing, comprising aerosol tubes to carry the aerosol plume gases out of the chamber towards the particle analysis module 140.
Moreover, Kossakovski, in a similar field of endeavor, teaches a method and apparatus for chemical microanalysis (Abstract and Figs. 1-10) comprising a housing (Col. 7 ll. 65-67) including one or more optical fibers (Fibers 20 inside the chamber), and one with ordinary skill in the art would find it obvious to have the aerosol tubes as part of or included in the chamber.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use Roy’s apparatus and method according to  Kossakovski’s suggestions so that the first device comprising a housing including one or more aerosol tubes and the one or more optical fibers; and wherein said one or more aerosol tubes is configured to capture said aerosol plume; wherein said one or more aerosol tubes comprises one or more aerosol capture tubes configured to capture said aerosol plume and one or more aerosol transfer tubes configured to transfer said aerosol plume to a mass and/or ion mobility spectrometer, with the advantage to protect the sensitive devices from mechanical, optical and/or thermal disturbances in addition to accumulation of dust particles. 

As to amended claim 18 and claim 2, the combination of Roy and Kossakovski teaches the apparatus and method as claimed in claims 17 and 1.
Moreover, Roy teaches wherein said ablator for ablating a portion of said target comprises a laser (Figs. 1-3 and ¶ 18 for ex.); or bringing one or more electrodes into close proximity with said target; or wherein said ablator for ablating a portion of said target comprises one or more electrodes for touching said target or bringing into close proximity with said target (in an alternative form, when one of the statements is correct, the whole statement is true).  

As to claims 6-8 and amended claim 15, the combination of Roy and Kossakovski teaches the apparatus and method as claimed in claims 17 and 1.
Moreover, Roy teaches further comprising an analyzer configured to analyse said emitted light or other electromagnetic radiation and generate optical spectroscopic data; wherein said step of analysing said emitted light or other electromagnetic radiation using optical spectroscopy further comprises analysing one or more sample spectra and optionally performing unsupervised and/or supervised analysis of said one or more sample spectra, optionally comprising unsupervised analysis followed by supervised analysis (¶ 22 for ex.; all the experiments and analyses are achieved either supervised or unsupervised, i.e. under control of the user or automated); (claim 7) wherein analysing said one or more sample spectra comprises using one or more of: (i) univariate analysis; (ii) multivariate analysis; (iii) principal component analysis (PCA); (iv) linear discriminant analysis (LDA); (v) maximum margin criteria (MMC); (vi) library-based analysis; (vii) soft independent modelling of class analogy (SIMCA); (viii) factor analysis (FA); (ix) recursive partitioning (decision trees); (x) random forests; (xi) independent component analysis (ICA); (xii) partial least squares discriminant analysis (PLS-DA); (xiii) orthogonal (partial least squares) projections to latent structures (OPLS); (xiv) OPLS discriminant analysis (OPLS-DA); (xv) support vector machines (SVM); (xvi) (artificial) neural networks; (xvii) multilayer perceptron; (xviii) radial basis function (RBF) networks; (xix) Bayesian analysis; (xx) cluster analysis; (xxi) a kernelized method; (xxii) subspace discriminant analysis; (xxiii) k-nearest neighbours (KNN); (xxiv) quadratic discriminant analysis (QDA); (xxv) probabilistic principal component Analysis (PPCA); (xxvi) non negative matrix factorisation; (xxvii) k-means factorisation; (xxviii) fuzzy c- means factorisation; and (xxix) discriminant analysis (DA) (¶ 2, 4 for ex.; identification of chemicals using spectral data necessarily is based on comparison with known spectral data of the chemicals, i.e. library-based analysis); (Claim 8) wherein said step of analysing said emitted light or other electromagnetic radiation comprises determining whether or not said emitted light or other electromagnetic radiation is characteristic of a known type of target material, and/or- wherein said step of analysing said emitted light or other electromagnetic radiation comprises identifying one or more chemical or other elements present in said target; (amended claim 15) further comprising a device arranged and adapted, configured or programmed to analyse said optical spectroscopic data in order either: (i) to distinguish between healthy and diseased tissue; (ii) to distinguish between potentially cancerous and non-cancerous tissue; (iii) to distinguish between different types or grades of cancerous tissue; (iv) to distinguish between different types or classes of target material (¶ 2, 4-5, 22, 47; material analysis and qualification and quantification of the chemical data and the chemical composition of the sample  i.e. types of material); (v) to determine whether or not one or more desired or undesired substances are present in said target; (vi) to confirm the identity or authenticity of said target; (vii) to determine whether or not one or more impurities, illegal substances or undesired substances are present in said target; (viii) to determine whether a human or animal patient is at an increased risk of suffering an adverse outcome; (ix) to make or assist in the making a diagnosis or prognosis; or (x) to inform a surgeon, nurse, medic or robot of a medical, surgical or diagnostic outcome (¶ 2, 23, 31-32, 36, 38, 41 for ex.; at least some of the intended uses are disclosed via the detection of specific chemical components or the lack thereof).

As to amended claims 21 and 10, the combination of Roy and Kossakovski teaches the apparatus and method as claimed in claims 17 and 1.
 via said one or more aerosol tubes and further comprising an ionizer configured to ionise at least some of said aerosol plume within a or said vacuum chamber of said mass spectrometer so as to generate a plurality of analyte ions (¶ 11, 21-24, 30, 33 for ex.).  

As to new claims 33, the combination of Roy and Kossakovski teaches the method as claimed in claim 1.
Moreover, Roy teaches further comprising optimising said mass analysis and/or said ion mobility analysis based on said optical spectroscopic data (Abstract; both measurements are used simultaneously or sequentially for an efficient sample analysis, i.e. optimization of one method by the other).

6- Claims 5, 20, 22 and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roy and Kossakovski in view of Takats et al. (PGPUB No. 2018/0059119), hereinafter Takats

As to amended claim 22, the combination of Roy and Kossakovski teaches the apparatus and method as claimed in claims 17 and 1.
The combination does not teach expressly the apparatus further comprising a collision surface located within a vacuum chamber, wherein said apparatus is [[ configured to cause said aerosol plume to impact upon said collision surface so as to generate a plurality of analyte ions.  

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Roy and Kossakovski according to Takats suggestions so that further comprising a collision surface located within a vacuum chamber, wherein said apparatus is configured to cause said aerosol plume to impact upon said collision surface so as to generate a plurality of analyte ions, with the advantage taught by Takats of efficiently and rapidly obtaining the plumes to be analyzed (¶ 367).

As to amended claims 20 and 5, the combination of Roy and Kossakovski teaches the apparatus and method as claimed in claims 17 and 1.
Roy does not teach expressly wherein said same one or more optical fibres are arranged and adapted to transmit laser light onto said target.
However, it is customary to use optical fibers to guide laser light for optical examination, light pumping, plasma generation and/or spectroscopic excitation in or on samples. For example, Takats teaches using optical fibers to feed light from a light source in an endoscopic system comprising optical fibers to collect light from a distal end to a detection means (¶ 575-576, 618-619, 642 for ex.). Kosssakovski also teaches using optical fibers 14 to transmit excitation light from the light source 16 to sample 10.


As to amended claim 28, Roy teaches an apparatus comprising: 

a first device comprising a housing including one or more optical fibres (¶ 41; the jackets around of the fibers can be considered as part of a housing inside the device);
an ablator (module 10/30/40/50/70 and all its optical and electronic add-ons) for ablating a portion of a target (100) so as to cause an aerosol plume to be produced and light or other electromagnetic radiation to be emitted (¶ 37-47 for ex.); wherein said one or more optical fibres is configured to capture said emitted light or other electromagnetic radiation (¶ 41; the emitted light from the plume is transferred to a spectrometer through the fiber optic cable);
a mass spectrometer and/or an ion mobility spectrometer (140 or 450) for analysing said aerosol plume (¶ 21-24, 43), wherein said mass spectrometer is configured to mass analyse said aerosol and/or analyte ions in order to obtain mass spectrometric data and/or said ion mobility9Appl. No. 16/308,214Docket No.: 8185.0248Response Dated June 30, 2020Examiner: AMARA, MOHAMED K Reply to Office Action of March 30, 2020TC/A.U. 2886spectrometer is configured to ion mobility analyse said aerosol and/or analyte ions in order to obtain ion mobility data (¶ 5 for ex; the optical spectrometer and the particle analysis spectrometer to heat and/or ionize the sample to determine its chemical composition); and 
an optical spectroscope or spectrometer (130 or 460) for analysing said emitted light or other electromagnetic radiation, wherein said optical spectroscope or spectrometer is configured to analyse said emitted light or other electromagnetic radiation to generate optical spectroscopic data (¶ 18-38 for ex.).
Roy does not teach expressly the apparatus comprising the first device comprising the housing including one or more aerosol tubes and the one or more optical fibers; and wherein said one or more aerosol tubes is configured to capture said aerosol plume, even though Fig. 1 teaches using a sample chamber, i.e. housing, comprising aerosol tubes to carry the aerosol plume gases out of the chamber towards the particle analysis module 140.
Moreover, Kossakovski, in a similar field of endeavor, teaches a method and apparatus for chemical microanalysis (Abstract and Figs. 1-10) comprising a housing (Col. 7 ll. 65-67) including one or more optical fibers (Fibers 20 inside the chamber), and one with ordinary skill in the art would find it obvious to have the aerosol tubes as part of or included in the chamber.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use Roy’s apparatus and method according to  Kossakovski’s suggestions so that the first device comprising a housing including one or more aerosol tubes and the one or more optical fibers; and wherein said one or more aerosol tubes is configured to capture said aerosol plume, with the advantage to protect the sensitive devices from mechanical, optical and/or thermal disturbances in addition to accumulation of dust particles. 
The combination does not teach expressly comprising a collision surface located within a vacuum chamber, wherein said apparatus is configured to cause said aerosol plume to impact upon said collision surface so as to generate a plurality of analyte ions, even though Kossakovski suggests the method to be conducted within a vacuum chamber (Col. 7 ll. 65-67).

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Roy and Kossakovski according to Takats suggestions so that further comprising a collision surface located within a vacuum chamber, wherein said apparatus is configured to cause said aerosol plume to impact upon said collision surface so as to generate a plurality of analyte ions, with the advantage taught by Takats of efficiently and rapidly obtaining the plumes to be analyzed (¶ 367).
7- Claim 29 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Roy and Kossakovski in view of Fishbine et al. (PGPUB No. 2014/0176940), hereinafter Fishbine.

As to new claim 29, the combination of Roy and Kossakovski teaches the apparatus and method as claimed in claims 17 and 1.
The combination does not teach expressly wherein said first device comprises a handheld device.  
However, in a similar field of endeavor, Fishbine teaches a handheld toxicity LIBS spectrometer (Figs. 17 and Abstract).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Roy and 

Allowable Subject Matter

8- Claims 31-32 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the possibly allowable matter: 

As to claim 31, the prior art of record, taken either alone or in combination, fails to teach the method as claimed in claim 30, wherein said one or more aerosol capture tubes surround said one or more optical fibres.  


Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886